Supplement Dated January 13, 2014 to Prospectus Dated May 1, 2013 (Prospectus for Contracts Issued on or after December 3, 2012) For Protective Dimensions Variable Annuity Contract Issued by Protective Life Insurance Company Protective Variable Annuity Separate Account This Supplement amends certain information contained in your variable annuity contract prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. Currently, the maximum aggregate Purchase Payment(s) we will accept under a Contract issued on or after September 3, 2013 is $200,000.Effective February 3, 2014, we will increase this maximum to $250,000 for Contracts issued on or after September 3, 2013.* We will not accept any initial or subsequent Purchase Payment that, together with any prior Purchase Payment(s), exceeds $250,000.Accordingly, any application for a Dimensions Contract dated after Friday, January 31, 2014 that is accompanied by an initial Purchase Payment that exceeds $250,000 will be returned to your sales representative’s broker-dealer.Also, any subsequent Purchase Payment we receive for Contracts issued on or after September 3, 2013, that, together with any prior Purchase Payment(s) (including the initial Purchase Payment), exceeds $250,000 will be returned to your sales representative’s broker-dealer.This limitation will remain in effect until at least April 30, 2014. We reserve the right to limit, suspend, or reject any Purchase Payment at any time, and/or limit the Investment Options to which you may direct Purchase Payments. We may do so for all Contracts or only certain classes of Contracts. If we exercise our right to suspend, reject, and/or place limitations on the acceptance and/or allocation of subsequent Purchase Payments, you may be unable to, or limited in your ability to, increase your Contract Value through subsequent Purchase Payments. This could also impact your ability to make annual contributions to certain Qualified Contracts. Before you purchase this Contract and determine the amount of your initial Purchase Payment, you should consider the fact that we may suspend, reject, or limit subsequent Purchase Payments at some point in the future. You should consult with your sales representative prior to purchase. * The restriction did not apply to Contracts issued on or after September 3, 2013 with applications dated August 30, 2013 or earlier: 1. so long as we received the initial Purchase Payment in good order by September 9, 2013; or 2. if all or part of the initial Purchase Payment came tax-free from an annuity or life insurance contract that you own (or owned) or from a retirement plan that receives favorable tax treatment under sections 401, 403, 408, 408A or 457 of the Code in which you are (or were) invested, so long as we received all required paperwork in good order by September 16, 2013.
